Order directing the Home Title Guaranty Company to discontinue the servicing of four mortgages and to account for and turn over to the Mortgage Commission the income collected affirmed, with ten dollars costs and disbursements. The intervenor is not without remedy. If so advised, he may institute an appropriate action to compel the Mortgage Commission to resort to the $30,000 mortgage given by the principal debtor as security for its debt before applying the intervener’s mortgages and the income therefrom to the payment of the debt. Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ., concur.